Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter

Claims 1, 3-17 and 19 are allowed.
			
The following is an examiner’s statement of reasons for allowance:
The prior art of record neither anticipates nor renders obvious claimed limitation(s) of claim 1 including: the first routing track being connected to the first conductive trace that is configured to conductively couple the first gate of the first transistor in the first stack of transistors and the fourth conductive trace that is configured to conductively couple the fourth gate of the fourth transistor in the second stack of transistors, the first conductive trace having a first height along the Z direction and the fourth conductive trace having a fourth height along the Z direction, the fourth height being less than the first height; a second conductive trace and a third conductive trace configured to conductively couple a second gate of the second transistor and a third gate of the third transistor to the second routing track, respectively, the second routing track being connected to the second conductive trace that is configured to conductively couple the second gate of the second2Application No. 16/848,366 Reply to Office Action of March 3, 2022 transistor in the first stack of transistors and the third conductive trace that is configured to conductively couple the third gate of the third transistor in the second stack of transistors, the second conductive trace having a second height along the Z direction and the third conductive trace having a third height along the Z direction, the second height being less than the third height; and a first terminal structure configured to conductively couple four source/drain (S/D) terminals of the first, second, third and fourth transistors, respectively, wherein the first conductive trace and the third conductive trace are spaced apart from each other both in the X direction and in the Y direction, which is perpendicular to the X direction and parallel to the substrate plane; in combination with other limitations. 
Re Claims 3-17 and 19, they are allowable because of their dependence on Claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENG-BAI ZHU whose telephone number is (571)270-3904.  The examiner can normally be reached on 11am – 7pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao Le can be reached on (571)272-1708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SHENG-BAI ZHU/Primary Examiner, Art Unit 2892